        Case 2:13-md-02437-MMB Document 978 Filed 01/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION
                                                                   MDL No. 2437
                                                                    13-MD-2437

 THIS DOCUMENT RELATES TO:                                Honorable Michael M. Baylson
 Home Depot U.S.A., Inc. v. Lafarge North
 America Inc., No. 2:18-cv-05305-MMB (E.D.
 Pa.)




             JOINT STIPULATION AND ORDER REGARDING AMENDED
              SCHEDULE FOR DAUBERT AND DISPOSITIVE MOTIONS

       COME NOW Plaintiff Home Depot U.S.A., Inc. (“Home Depot”) and Defendant

Lafarge North America Inc. (“Lafarge”) and by and through undersigned counsel, submit this

Joint Stipulation and Proposed Order regarding an Amended Schedule for Daubert and

Dispositive Motions for consideration by the Court, with reference to the following facts:

       1.      Pursuant to the Court’s October 22, 2020 order, Home Depot’s responses to

Lafarge’s Daubert and Dispositive Motions, along with Lafarge’s response to Home Depot’s

Dispositive Motion, are due February 5, 2021. Lafarge’s reply briefs in support of its Daubert and

Dispositive Motions, along with Home Depot’s reply in support of its Dispositive Motion, are due

March 31, 2021.

       2.      Counsel for Home Depot has now been scheduled to argue in two unrelated matters

before the Georgia Supreme Court on February 3, 2021 and February 4, 2021. The requested

extension is reasonably necessary to respond to Lafarge’s Daubert and Dispositive Motions.

       3.      The parties conferred and agreed to allow Home Depot and Lafarge until Monday,

February 19, 2021 to submit their respective responses. In turn, the parties also agreed to similarly
        Case 2:13-md-02437-MMB Document 978 Filed 01/19/21 Page 2 of 3




extend Lafarge and Home Depot’s deadline to file their respective reply briefs to Wednesday,

April 14, 2021.

       4.      The new deadlines will be as follows:

                            Deadline for Responses in Opposition to Daubert and Dispositive
 February 19, 2021
                            Motions

 April 14, 2021             Deadline for Replies in Support of Daubert and Dispositive Motions

       THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the

parties, and subject to the approval of the Court, that the parties will abide by the proposed schedule

outlined above.

  Dated: January 11, 2021                              Respectfully submitted,


  By: /s/ Lindsay S. Johnson                           By: /s/ Tarek Ismail
  G. Patrick Watson                                    Tarek Ismail
  Lindsay S. Johnson                                   Jennifer Greenblatt
  BRYAN CAVE LEIGHTON PAISNER LLP                      Laura Sexton
  1201 West Peachtree Street, Suite 1400               Betsy Farrington
  Atlanta, Georgia 30309                               GOLDMAN ISMAIL TOMASELLI
  404-572-6846                                         BRENNAN & BAUM LLP
  patrick.watson@bclplaw.com                           200 South Wacker Dr., 22nd Floor
  lindsay.johnson@bclplaw.com                          Chicago, IL 60606
                                                       (312) 681-6000
  Emilee L. Hargis                                     tismail@goldmanismail.com
  BRYAN CAVE LEIGHTON PAISNER LLP                      jgreenblatt@goldmanismail.com
  One Metropolitan Square                              lsexton@goldmanismail.com
  211 North Broadway, Suite 3600                       bfarrington@goldmanismail.com
  St. Louis, MO 63102
  Telephone: (314) 259-2028                            Counsel for Defendant Lafarge North
  Facsimile: (314) 552-8028                            America Inc.
  emilee.hargis@bclplaw.com

  Ronan P. Doherty
  Frank M. Lowrey
  John H. Rains IV
  BONDURANT MIXSON & ELMORE, LLP
  1201 West Peachtree Street, NW, Suite 3900
  Atlanta, GA 30309
  Telephone: (404) 881-4100
                                                  2
      Case 2:13-md-02437-MMB Document 978 Filed 01/19/21 Page 3 of 3




 Facsimile: (404) 881-4111
 doherty@bmelaw.com
 lowrey@bmelaw.com
 rains@bmelaw.com

 Counsel for Plaintiff Home Depot U.S.A., Inc.




IT IS APPROVED AND SO ORDERED.

         January 19
Dated: ____________________, 2021                  s/ Michael M. Baylson
                                                 _____________________________
                                                 The Honorable Michael M. Baylson
                                                 United States District Judge




                                            3
